     Case 2:17-cv-02239-APG-EJY Document 33 Filed 04/23/20 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   CHRISTOPHER D. MACK,                                      Case No. 2:17-cv-02239-APG-EJY
 5                  Plaintiff,
                                                                            ORDER
 6          v.
 7   ROMERO ARANAS, et al.,
 8                  Defendants.
 9

10          Before the Court is Plaintiff’s Motion for Leave to File an Amended Complaint (ECF No.
11   28). No response to this Motion was filed.
12          Plaintiff’s Motion states that his original Complaint contained the correct claims, but did not
13   identify the correct defendants for specific violations. Plaintiff further states that he seeks a
14   production of documents in order “to gain the information needed to add new claims, and part[ies],
15   and different facts.” Plaintiff also states that he needs “interrogatories to be answered in order to
16   effectively add the correct party names to the amended complaint.”
17          With respect to interrogatories and document requests, Plaintiff’s Motion is denied.
18   Interrogatories are written questions that must be served on an opposing party, through counsel,
19   seeking information relevant and proportional to claims asserted in Plaintiff’s Complaint. Fed R.
20   Civ. P. 33 describes interrogatories in greater detail. Requests for production are also written and
21   ask the opposing party to produce documents in his/her possession. Requests for production of
22   documents must also be relevant and proportional to claims asserted in Plaintiff’s Complaint, and
23   must be served on Defendants through counsel. Fed. R. Civ. P. 34 describes requests for production
24   of documents in greater detail.
25          The Court notes that Plaintiff’s original Complaint currently proceeds against the named
26   Defendants on Count I for alleged deliberate indifference to serious medical needs in violation of
27   the Eighth Amendment. The Court also notes that any interrogatories or document requests Plaintiff
28
                                                     1
     Case 2:17-cv-02239-APG-EJY Document 33 Filed 04/23/20 Page 2 of 2




 1   intends to serve on Defendants, through counsel, must be postmarked no later than June 5, 2020, as

 2   the close of discovery is July 5, 2020. All discovery must be completed by that date.

 3          Plaintiff’s Motion seeking to amend his complaint is denied without prejudice. Plaintiff did

 4   not attach a proposed amended complaint to his Motion. Without a proposed amended complaint,

 5   the Court is unable to engage in the screening process it must do before such an amendment may be

 6   filed. If Plaintiff seeks to amend his complaint, he must refile a motion seeking to amend and identify

 7   all claims he seeks to assert and all persons he seeks to name as defendants. Plaintiff must also

 8   explain the reason he seeks an amendment consistent with the standard applicable to Rule 15(a)(2)

 9   of the Federal Rules of Civil Procedure. If Plaintiff seeks to file an amended complaint, and such

10   amended complaint is filed, the amended complaint will supersede the original Complaint and the

11   original Complaint will have no further force or effect.

12          Accordingly, and based on the foregoing,

13          IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File an Amended Complaint

14   (ECF No. 28) is DENIED as follows:

15              •   without prejudice as to the Motion for Leave to Amend; and,

16              •   with prejudice to the extent Plaintiff seeks interrogatories and document requests

17                  through the Court.

18          IT IS FURTHER ORDERED that Plaintiff shall have through May 26, 2020 to file a renewed

19   motion for leave to amend together with a proposed amended complaint. This date supersedes the

20   date of May 20, 2020, requested in Plaintiff’s Motion docketed as ECF No. 29, which was previously

21   granted.

22          DATED: April 23, 2020

23

24
                                                   ELAYNA J. YOUCHAH
25                                                 UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                      2
